Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September, 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October, 2021 was filed after the mailing date of the Final Rejection on 17 March, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US20080047243) (hereinafter “Beall”).
Regarding claim 1, Beall teaches a particulate filter comprising a honeycomb structure comprised of a matrix of walls comprised of at least one porous ceramic wall (see Figure 5 and or paragraph 0010), wherein the porous ceramic wall is comprised primarily of cordierite (see paragraph 0056; cordierite is 93% by weight), wherein the porous ceramic wall comprises a microstructure comprising: 
average bulk porosity > 60% (see paragraph 0010; the average bulk porosity is greater than 40%) as measured by mercury porosimetry, 
14.7 micrometer<d50<16 micrometer (see Table 7 Example 2) d10> 9.0 micrometer, df= (d50-d10)/d50 <0.45 micrometer (see Table 7 Example 2), and d90 <37 micrometer (see Table 7 Example 2). Beall reference is different from claim 1, in that it does not explicitly teach the average bulk porosity to be greater than 60%. As to the average bulk porosity Beall reference teaches and discloses the porosity to be greater than 40 % (see paragraph 0010) which overlaps with the claimed range. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the filter with a porosity of greater than 60% and would still fall within the prior art range of porosity greater than 40% and a prima facie case of obviousness exists. See MPEP 2144.05 (l)
Regarding claim 2, Beall teaches the filter of claim 1 and further discloses that the value of d50 is 15.9 (see Table 7 example 2) which falls within the claimed range.
Regarding claim 3, Beall teaches the filter of claim 1 and further discloses that the value of db is 1.33 (see Table 7 example 2) which falls within the claimed range.
Regarding claim 5, Beall teaches the filter of claim 1 and further discloses that the average bulk porosity as measured by mercury porosimetry is greater than 40% (see paragraph 0010) which overlaps within the claimed range of between 63 and 68% inclusive. Therefore, it would be obvious to a person of 
Regarding claim 11-13, Beall reference teaches the particulate filter of claim 1 having the porous ceramic wall with a wall thickness of 0.012-0.020 in (see paragraph 0086) which is equivalent to 305-508 micrometer and the claimed range of 40-500 micrometer overlaps with the prior art range. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the filter with a wall thickness of between 40-500 micrometer to achieve a filter of desired wall thickness and a prima facie case of obviousness exists. See MPEP 2144.05 (l)
Regarding claim 14 and 15, Merkel teaches the filter of claim 1, Merkel further establishes that the MOR is a result effective variable which controls the strength of the material (See paragraph 0048).  Accordingly, it would have been obvious to a person having ordinary skill at the time the invention was effectively filed to optimize the MOR for a given filter to provide for a desired strength See MPEP 2144.05(II)(A) and (B), it is prima facie obvious to optimize result effective variables.
Regarding claim 16, Beall reference teaches the particulate filter of claim 1, Beall reference further teaches that the porous ceramic wall comprises a primary crystalline constituent of greater than 85% cordierite (see paragraph 0056; cordierite is 93% by weight)
Regarding claim 17-18, Beall reference teaches the particulate filter of claim 16, Beall reference further teaches that the porous ceramic wall further comprises one or more minor crystalline phases selected from the group comprising spinel, sapphirine and mullite constituting less than 15% (see paragraph 0056; 93% is cordierite and the remaining 7% is selected from mullite, spinel or a mixture thereof).

Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beall in view of  Boger et al (US 20120134891 A1) (hereinafter “Boger”).
Regarding claim 4 and 6, Beall is different from claim 4 and 6 in that Beall does not teach the surface porosity of the porous ceramic wall with respect to the average bulk porosity of the porous ceramic wall at the midpoint. Boger reference teaches a filter with a surface porosity with respect to total porosity in a ratio 0.7 or greater (see paragraph 0037) which would be an indicative of porosity at the mid-point of the porous ceramic wall to obtain a required permeability and lower backpressure drop (see paragraph 0037). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Beall reference to include the surface porosity with respect to the total porosity of 0.7 or greater so as to obtain a required permeability and lower backpressure drop as taught by Boger. In doing so the claimed ranger of the surface porosity within 10% (claim 4), or 5% (claim 6) of the bulk porosity will fall within the prior art range of 0.7 or greater, and therefore a prima facie case as to the surface porosity: bulk porosity ratio is established See MPEP 2144.05(II)(A) and (B), it is prima facie obvious to optimize result effective variables.
Regarding claim 7 and 8, Beall is different from claim 7 and 8 in that Beall does not teach the surface porosity of the wall with respect to the bulk porosity of the porous ceramic wall at the midpoint. Boger reference teaches a filter with a surface porosity with respect to total porosity in a ratio 0.7 or greater (see paragraph 0037) which would be an indicative of porosity at the mid-point of the wall to obtain a required permeability and lower backpressure drop (see paragraph 0037). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Beall reference to include the surface porosity with respect to the total porosity of 0.7 or greater so as to obtain a required permeability and lower backpressure drop as taught by Boger. In doing so the claimed ranger of the surface porosity within 10% (claim 7), or 5% (claim 8) of the bulk porosity will fall within the prior art range of 0.7 or greater, and therefore a prima facie case as to the surface porosity: bulk porosity ratio is established See MPEP 2144.05(II)(A) and (B), it is prima facie obvious to optimize result effective variables.

Regarding claim 9, Beall teaches the filter of claim 1, but Beall does not mention the filter to be a washcoat loaded filter.  Boger is directed to a similar honeycomb filter (See Borger title, abstract, and in the Figures).  Boger further discloses that the filter is a washcoat-loaded filter (since the honeycomb filter is washcoat loaded so it is a washcoat loaded filter) and a washcoat material is disposed on the walls and within the pores (see paragraph 0003).  Borger explains that the washcoat provides a change to the properties of the honeycomb filter and an increase of backpressure for exhaust gases flowing through the honeycomb filter (see paragraph 0003).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide a washcoat at least partially within the filter of Beall in order to obtain a change to the properties of the honeycomb filter and an increase of backpressure for exhaust gases flowing through the honeycomb filter as taught by Boger.
Regarding claim 10, Beall and Boger teaches the filter of claim 9, Boger further establishes that the CTE is a result effective variable which controls the thermal shock limit (TSL) and the thermal shock parameter (TSP) (see paragraph 0055-0057). Accordingly, it would have been obvious to a person having ordinary skill at the time of the invention was effectively filed to optimize the CTE with respect to coated and bare porous ceramic wall in order to provide the ability to the filter to withstand thermal gradients See MPEP 2144.05(II)(A) and (B), it is prima facie obvious to optimize result effective variables.
Response to Arguments
Applicant’s arguments, see page 5 and 6, filed 17 September, 2021, with respect to the rejection(s) of claims 1-3, 5 and 11-13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. in view of Beall reference (US20080047243).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAFIZ M. AAMIR
Examiner
Art Unit 1773



/Jason M Greene/Primary Examiner, Art Unit 1773